Exhibit 10.2

 



[image_001.jpg]

 

Mutual Engagement Agreement

 

THIS AGREEMENT IS MADE THE 4TH DECEMBER 2015 BETWEEN:

 

ROI Land Investments Ltd (“ROI”), a limited liability company organised under
the laws of the State of Nevada, United States of America with IRS Employer
Identification Number 26-1574051 whose principal place of business is located at
999, Blvd. Maisonneuve West 7ième étage Suite 750,Montréal, (QC) H3A 3L4 Canada.

 

Gulf Central Agency Asset Management Ltd, (“GGA AM”), a limited liability
company organised under the laws of England and Wales with registration number
07815981, regulated by the Financial Conduct Authority and under the Bank of
England supervision N 601013, whose registered office is at 55 Guilford Avenue,
Surbiton, Surrey, KT5 8DG.

 

This agreement is to confirm the scope of engagement, fees and other terms on
which GCA AM would be pleased to act as an advisor and introducer to ROI in
connection with the introduction of potential investors (“Investors”) in ROI
and/or its projects for an amount and conditions to be determined between both
parties.

 

I. SCOPE OF RESPONSIBILITIES

 

A; GCA AM

 

GCA AM will use its reasonable commercial endeavours to identify Investors in
ROI and/or its related companies or its or any of their nominees and to assist
ROI in establishing a London base, with the aim of improving ROI services and
products marketing and distribution capabilities. GCA AM will provide the
necessary regulatory framework for these activities.

 

GCA AM shall not accept any investment commitments without the specific approval
of ROI. The obligations of GCA AM hereunder shall be limited to to using its
reasonable commercial endeavours to obtain a commitment acceptable toROI,
however GCA AM shall not have any obligation to obtain such an investment or
have any liability in connection therewith if notwithstanding such endeavours it
is not able to secure such an investment.

 

B; ROI

 

ROI hereby engages GCA AM as its non exclusive agent to identify and introduce
potential investors. This engagement is for an initial fixed period of three
years from the date hereof. Thereafter it shall be automatically renewed yearly,
unless at least three months notice is provided by either party to the other to
expire at the end of the initial three year period or any subsequent yearly
period.

 

 

GCA Asset Management • registered in England & Wales N07815981• FCA
601013•23Austin Friars • London •EC2N QP•

T +44(0) 207 112 9005• F +44(0) 207 112 9005

 



 1 

 

 

II. COMPENSATION

 

ROI shall pay GCA AM the following in consideration of its services hereunder
the foregoing:

1)A non-refundable monthly retainer fee of £25k to be paid quarterly in advance,
the first instalment to be payable on the signing of this agreement.

2)The cost of a Bloomberg terminal (two year contract - £40k) to be paid upfront
upon signing this agreement.

3)A non-refundable success fee of 4% flat of the principal amount invested in
ROI and/or its related companies or its or any of their nominees, upon the
signature of the Investor and receipt of funds.

4)If within a period of 36 months after the introduction of an investor by GCA
AM, ROI (and/or any of its related companies or its or any of their nominees)
enters directly or indirectly into any investment arrangement with an Investor,
ROI will be liable in accordance with this agreement to pay the relevant success
fees as described in Clause 3 of this section.

 

ROI shall pay any sum due under this Agreement in cleared funds to a bank
account nominated in writing by GCA AM to which the sum is payable, without any
set-off, withholding or deduction.

 

If ROI fails to pay in full on the due date any amount which is payable to GCA
AM pursuant to this agreement then, without prejudice to any other right or
remedy, the amount outstanding shall bear interest, both before and after any
judgment, in accordance with the Late Payment of Commercial Debts (Interest) Act
1998

 

III. OTHER TERMS

1)Legal Expenses. ROI will promptly reimburse all legal and investigation
expenses which may be incurred by GCA AM in connection with this agreement,
subject to obtaining prior approval of ROI, not to be unreasonably withheld.

2)Confidentiality. Each of ROI and GCA AM shall keep confidential the terms of
this agreement, and all other non-public information, which comes into its
possession as a result of working on this mandate, and will not use such
information to the commercial detriment of the other. However, GCA AM will be
free to provide this information to third parties who GCA AM reasonably believes
would be interested in investing, without being liable to ROI for any loss
caused by such third party.

 

 

GCA Asset Management • registered in England & Wales N07815981• FCA
601013•23Austin Friars • London •EC2N QP•

T +44(0) 207 112 9005• F +44(0) 207 112 9005

 



 2 

 

 

3)Indemnity. ROI will indemnify GCA AM and its employees, directors,
shareholders, agents and representatives (each an “Indemnified Person”) and hold
such Indemnified Person harmless against any and all losses, claims, expenses,
damages or liabilities (including reasonable attorneys’ fees and the costs
related to such claims) to which such Indemnified Person may become subject in
connection with this Agreement, except for such losses, claims, damages or
liabilities as are finally judicially determined to have directly resulted from
the intentional or willful misconduct of such Indemnified Person. This
indemnification provision survives any termination or expiration of this
agreement.

4)Communications. ROI will inform GCA AM in a timely manner all matters of which
it becomes aware and which may be relevant to the investment proposal.

5)Representations ROI recognizes and confirms that GCA AM, in connection with
performing its services hereunder, (i) will be relying upon information supplied
to it by or on behalf of ROI; and (ii) shall not be responsible for the accuracy
or completeness of, or have any obligation to verify, the same.

6)Liability. Except in the case of death or personal injury caused by
negligence, or fraudulent misrepresentation, neither party shall be liable to
the other by reason of any misrepresentation or any implied warranty, condition
or other term, or any duty at common law, or under the express terms of this
agreement, for any loss of profit or any indirect, special or consequential
loss, whether caused by negligence or otherwise, and the entire liability of
either party to the other in respect of any claim under or in connection with
this agreement (except in the case of ROI for liability for fees payable) shall
not in any circumstances exceed the amount payable to GCA AM under this
Agreement up to the date of the claim.

7)Severability; Amendments; Assignment. If any provision of this agreement is
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect or any other provision of
this agreement, which will remain in full force and effect. This agreement may
not be amended, waived or assigned except in writing and signed by both GCA AM
and ROI. This agreement shall be binding upon and for the benefit of ROI and GCA
AM and their respective successors and permitted assigns.

8)Counterparts; Commencement. This agreement may be executed in more than one
counterpart and shall come into force once each party has executed such a
counterpart in identical form and exchanged it with the other party.

9)Governing Law; Jurisdiction. This agreement shall be governed by the laws of
England, and shall be subject to the exclusive jurisdiction of the English
courts, to which the parties agree to submit.



 

 

GCA Asset Management • registered in England & Wales N07815981• FCA
601013•23Austin Friars • London •EC2N QP•

T +44(0) 207 112 9005• F +44(0) 207 112 9005

 



 3 

 



10)No Third Party Rights. A person who is not a party to this agreement (other
than an Indemnified Person) has no right under the Contracts (Rights of Third
Parties) Act 1999 or otherwise to rely upon or enforce any term of this
agreement.

11)Exclusion of implied terms. Any conditions, warranties or other terms implied
by statute or common law are excluded to the fullest extent permitted by law[,
but nothing in this Agreement shall affect the liability of any party for any
fraudulent misrepresentation.

12)Entire agreement. This Agreement contains the entire agreement between the
parties with respect to its subject matter and supersedes and extinguishes any
previous agreement, understanding or communication between them relating to the
subject matter of this Agreement, and each party acknowledges that in entering
into this Agreement it does not rely on any representation, warranty or other
term or any understanding except as expressly set out in this Agreement, and
waives all rights and remedies which might otherwise be available to it in
respect thereof, but nothing in this Agreement affects the liability of either
party for fraudulent misrepresentation.

 

Please confirm your agreement with the foregoing by signing and returning. We
look forward to the opportunity of working with you.

 

Sincerely yours,

 

Gulf Central Agency Asset Management Ltd

 

By: Hakim Azaiez- Managing Director

 

[image_002.jpg]

 

Date: 04/12/2015

 

Agreed and Accepted:

 

ROI land Investments Ltd

 

By: Sami B. Chaouch-Executive Chairman

 

Text Box: [image_002.gif]

Date: 04-12-2015

 

 

GCA Asset Management • registered in England & Wales N07815981• FCA
601013•23Austin Friars • London •EC2N QP•

T +44(0) 207 112 9005• F +44(0) 207 112 9005

 



 4 

 